NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of Applicant’s claim for priority to provisional application no. 63/072,488 filed 31 August 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 May 2021 has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“chain drive mechanism” in claim 1 is defined as comprising “a first chain drive mechanism, a second chain drive mechanism, and at least one drive bar” as described in the specification (page 4). “A first chain drive mechanism” and “a second chain drive mechanism” are further interpreted under 35 U.S.C. 112(f). See below.
“a first chain drive mechanism” and “a second chain drive mechanism” in claim 2 are each defined as comprising “a transmission chain, a drive gear, a driven gear, a motor, and at least one coupler” as described in the specification (page 4).
“a first weight catch feature” and “a second weight catch feature” in claim 17 are each defined as “hook-shaped structures” as described in the specification (page 4).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	CLAIMS:
Claim 12, page 17, line 11, “first poot pedal” should read --first foot pedal--

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose all of the structural and functional limitations of the claimed invention, further in view of the structures of the chain drive mechanisms on the upper support beam and lower support beam, the foot pedal, and the drive bar.

The closest prior art of record includes Baek et al. (US 2018/0290001).
Regarding independent claims 1 and 12, Baek teaches a power rack system for spotting weights (Fig. 1) comprising:
a power rack frame (frame 10) (Fig. 1);
25a weight-catching system;
a controller (Para. [0011]: “a microcomputer … for sending out a control signal to the motor.”);
the power rack frame comprising a plurality of lateral posts, a top base, and a bottom base (Fig. 2);
15the weight-catching system comprising a first racking arm (right spotting device 300), a second racking arm (left spotting device 300), and at least one chain drive mechanism (power transmission unit 360);
the plurality of lateral posts comprising a first front post and a second 5front post (Fig. 2);
the weight-catching system further comprising a first leg, a second leg (Fig. 2); 
the at least one chain drive mechanism comprising a first chain drive mechanism, a second chain drive mechanism (Fig. 3: The two front lateral posts have a power transmission unit 360.); 
10the first chain drive mechanism and the second chain drive mechanism each comprising a transmission chain (belt 362), a drive gear (top pulley 364), a driven gear (bottom pulley 364), a motor (motor 320), and at least one coupler (connector 363) (Fig. 6);
the plurality of lateral posts, the top base, and the bottom base being arranged into a prismatic configuration (Fig. 2);
15the first front post and the second front post being positioned parallel and adjacent to each other (Fig. 2);
the first racking arm being slidably mounted along the first front post (Figs. 9A-9D show the safety bar 370 sliding along the first front post);
the second racking arm being slidably mounted along the second front 25post (Figs. 9A-9D show the safety bar 370 sliding along the second front post);
the at least one chain drive mechanism being operatively coupled to the first racking arm and the second racking arm, wherein the at least one chain drive mechanism is used to simultaneously raise and simultaneously lower the first racking arm and the second racking arm (Para. [0045]);
30the controller being mounted within the power rack frame;
16the at least one chain drive mechanism being electronically connected to the controller;
the first leg and the second leg being connected coplanar to the bottom base (Fig. 1);
5the first leg being positioned perpendicular and adjacent to the first front post (Fig. 1);
the second leg being positioned perpendicular and adjacent to the second front post (Fig. 1);
the first leg and the second leg being positioned parallel and offset from 10each other (Fig. 1);
the transmission chain being tensionally engaged about the drive gear and the driven gear (Fig. 6);
the motor being operatively coupled to the drive gear, wherein the motor 20is used to rotate the drive gear (Fig. 6. Para. [0045]);
the motor being electronically connected to the controller (Para. [0011]: “a microcomputer … for sending out a control signal to the motor.”).
Regarding independent claim 1, Baek fails to teach an upper support beam, a lower support beam, and at least one drive bar (see 35 U.S.C. 112(f) interpretation of “at least one chain drive mechanism” above); the upper support beam and the lower support beam being mounted in between the first front post and the second front post; and the upper support beam and the lower support beam being positioned 20parallel and offset from each other; the at least one chain drive mechanism being mounted in between the upper support beam and the lower support beam.
Regarding independent claim 12, Baek further fails to teach a device-mounting adjustable arm; a first foot pedal, and a second foot pedal; the first foot pedal being laterally mounted onto the first leg; the second foot pedal being laterally mounted onto the second leg; the first foot pedal and the second foot pedal being electronically connected to the controller; 15the at least one drive bar being connected in between the first racking arm and the second racking arm; the at least one drive bar being laterally mounted to the transmission chain by the at least one coupler; the device-mounting adjustable arm comprising a proximal arm end and a 25distal arm end; and the proximal arm end being laterally mounted to the first front post.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/Joshua Lee/Primary Examiner, Art Unit 3784